DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13, and 15-20 were subject to a non-final office action filed on December 28, 2020 (the “December 28, 2020 Non-Final Office Action”).  On March 25, 2021, Applicant submitted amendments to claims 1-6, 8-13, and 15-20 (the “March 25, 2021 Amendment”).  Claims 1-6, 8-13, and 15-20, as recited in the March 25, 2021 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks/Arguments, pp. 15-27, filed March 25, 2021, with respect to the rejections of claim 1-6, 8-13, and 15-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 101 are maintained in this office action below.
Applicant asserts that that under Prong One of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are directed to an abstract idea), claims 1, 8, and 15 do not include limitations that are directed to an abstract idea within the “Mental Processes” category, because of amendments to clarify that the computer natural processing operates to perform the cognitive steps directed to analyzing, identifying, claims 1, 8, and 15 include limitations which comprise a process that, under its broadest reasonable interpretation, covers a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., analyzing a patient’s medical records to identify a patient’s medical condition, and making determinations about the feasibility of certain treatments based on the patient’s medical condition), but for the recitation of generic computer components also recited in claims 1, 8, and 15.  For example, the majority of claims 1, 8, and 15 recite limitations that are commonly performed in a medical professional’s mind (i.e., analyzing, identifying, and determining information) with aid of pen and paper (i.e., marking treatments as feasible or not feasible) when examining patients/medical records and determining what medical treatments are associated with the patient’s medical condition.  The “analyzing, identifying, and determining” steps are all examples of observations, evaluations, judgments or opinions which medical professionals commonly make already with their medical knowledge.  These cognitive steps make up the majority of independent claims 1, 8, and 15.  Amending the claims to add steps directed to: “configured the medical treatment recommendation system to modify the logic to implement a question answering pipeline logic”; “providing a treatment recommendation output to computing device associated with a medical practitioner”, is the equivalent of adding a computer as a tool to implement an existing process; and those additional elements are analyzed under Prong Two of Step 2A of the Alice/Mayo Test.  Therefore, the recitations of the “analyzing, identifying, and determining” steps in claims 1, 8, and 15 are deemed to be part of an abstract mental process (i.e., analyzing a patient’s medical records to identify a patient’s medical condition, and making determinations about the feasibility of certain treatments based on the patient’s medical condition) under Prong One of Step 2A of the Alice/Mayo Test.  As such, the claims are directed to an abstract idea that falls within the “Mental Processes” category.
claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 101 are maintained in this office action.  Please see the amended rejections to claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/197,513, filed on November 21, 2018, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-6 are directed to a method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.   Claims 8-13 are directed to a computer program product comprising a computer readable storage medium, which is also within one of i.e., an article of manufacture). See id.  Claims 15-20 are directed to an apparatus, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations of (and claims 8 and 15 substantially recite the following limitations of):
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a cognitive medical treatment recommendation system, wherein the data processing system operates to:

responsive to receiving a request to identify at least one of treatment a patient has yet to attempt that is feasible for the patient to attempt and at least one treatment the patient has vet to attempt that would not be feasible for the patient to attempt, configure the cognitive medical treatment recommendation system to modify logic of the cognitive medical treatment recommendation system to implement a question answering pipeline logic; and

execute, by the cognitive medical treatment recommendation system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of patient electronic medical record data at least by executing a question answering pipeline on the patient electronic medical record data such that the question answering pipeline operates to:

analyze the patient electronic medical record data of a patient using computer-implemented natural language processing logic to identify a medical condition associated with the patient;

identify a set of treatments from a corpus of medical treatment guidelines for the patient’s medical condition using computer-implemented natural language processing logic;

for each treatment in the set of treatments, identify a subset of treatments that the patient has followed;

for each treatment in the subset of treatments that the patient has followed:

identify a set of medications utilized in the treatment in the subset of treatments that the patient has followed; and

determine whether the patient experienced an adverse reaction to one or more medications in the set of medications;

for each treatment in the subset of treatments, identify a subset of treatments that the patient has yet to attempt;

for each treatment in the subset of treatments that the patient has yet to attempt, determine whether the treatment that the patient has yet to attempt is feasible for the patient to attempt based on rules and requirements associated with each treatment that the patient has yet to attempt, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the patient electronic medical record data, wherein the patient attributes include being diagnosed with the medical condition, a first set of one or more medications in the set of medications able to be taken by the patient due to the patient experiencing failing to have the adverse reaction to the first set of one or more medications, and a second set of one or more medications in the set of medications not able to be taken by the patient due to the patient experiencing the adverse reaction to the second set of one or more medications;

responsive to the treatment not being feasible for the patient to attempt, mark the treatment as not feasible;

responsive to the treatment being feasible for the patient to attempt, mark the treatment as feasible; and

present, in a graphical user interface of the computing device associated with the medical practitioner, the set of treatments for the patient’s medical condition that the patient has followed and the set of treatments for the patient’s medical condition that the patient has yet to attempt, wherein the presentation further identifies at least one treatment the patient has yet to attempt that is feasible for the patient to attempt and at least one treatment that patient has yet to attempt that would not be feasible for the patient to attempt.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, covers a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., analyzing a patient’s medical records to identify a patient’s medical condition, and making determinations about the feasibility of certain treatments based on the patient’s medical condition), but for the recitation of generic computer components also recited in claims 1, 8, and 15.  That is, other than reciting: (1) a data processing system (as described in claim 1); (2) at least one processor (as described in claims 1 and 15); (3) at least one memory comprising instructions (as described in claims 1 and 15); (4) computer-claims 1, 8, and 15); (5) a question answering pipeline logic (as described in claims 1, 8, and 15); (6) a computer readable storage medium (as described in claim 8); (7) a computer readable program (as described in claim 8); (8) a computing device (as described in claim 8); and the steps of: (9) “responsive to receiving a request to identify at least one of treatment a patient has yet to attempt that is feasible for the patient to attempt and at least one treatment the patient has vet to attempt that would not be feasible for the patient to attempt, configuring the cognitive medical treatment recommendation system to modify logic of the cognitive medical treatment recommendation system to implement a question answering pipeline logic” (as described in claims 1, 8, and 15); (10) “executing, by the cognitive medical treatment recommendation system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of patient electronic medical record data at least by executing a question answering pipeline on the patient electronic medical record data such that the question answering pipeline” (as described in claims 1, 8, and 15); and  (11) “presenting, in a graphical user interface of the computing device associated with the medical practitioner, the set of treatments for the patient’s medical condition that the patient has followed and the set of treatments for the patient’s medical condition that the patient has yet to attempt, wherein the presentation further identifies at least one treatment the patient has yet to attempt that is feasible for the patient to attempt and at least one treatment that patient has yet to attempt that would not be feasible for the patient to attempt” (as described in claims 1, 8, and 15), the context of claims 1, 8, and 15 encompasses concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., analyzing a patient’s medical records to identify a patient’s medical condition, and making determinations about the feasibility of certain treatments based on the patient’s medical condition).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts performed in the human mind, because they merely recite limitations for determining patient’s medical conditions after analyzing patient medical records, and determining (i) A person (i.e., a medical staff professional) commonly performs this process in their mind (including, reasonably with the aid of a pen and paper) when examining patients and determining what medical treatments are associated with the patient’s medical condition.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, independent claims 1, 8, and 15 recite an abstract idea.  Examiner notes that dependent claims 2-6 (which individually depend on claim 1); dependent claims 9-13 (which individually depend on claim 8); and dependent claims 16-20 (which individually depend on claim 15), further narrow the abstract idea described in independent claims 1, 8, and 15, and similarly cover limitations directed to a concept performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., analyzing a patient’s medical records to identify a patient’s medical condition, and making determinations about the feasibility of certain treatments based on the patient’s medical condition).  Therefore, dependent claims 2-6, 9-13, and 16-20 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claims 1, 8, and 15 recite the additional elements (identified in bold font below) of:
A method, in a data processing system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising at least one processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a cognitive medical treatment recommendation system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the data processing system operates to:

responsive to receiving a request to identify at least one of treatment a patient has yet to attempt that is feasible for the patient to attempt and at least one treatment the patient has vet to attempt that would not be feasible for the patient to attempt, configure the cognitive medical treatment recommendation system to modify logic of the cognitive medical treatment recommendation system to implement a question answering pipeline logic (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

execute, by the cognitive medical treatment recommendation system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of patient electronic medical record data at least by executing a question answering pipeline on the patient electronic medical record data such that the question answering pipeline operates to (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

analyze the patient electronic medical record data of a patient using computer-implemented natural language processing logic (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to identify a medical condition associated with the patient;

identify a set of treatments from a corpus of medical treatment guidelines for the patient’s medical condition using computer-implemented natural language processing logic (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

for each treatment in the set of treatments, identify a subset of treatments that the patient has followed;

for each treatment in the subset of treatments that the patient has followed:

identify a set of medications utilized in the treatment in the subset of treatments that the patient has followed; and

determine whether the patient experienced an adverse reaction to one or more medications in the set of medications;

for each treatment in the subset of treatments, identify a subset of treatments that the patient has yet to attempt;

for each treatment in the subset of treatments that the patient has yet to attempt, determine whether the treatment that the patient has yet to attempt is feasible for the patient to attempt based on rules and requirements associated with each treatment that the patient has yet to attempt, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the patient electronic medical record data, wherein the patient attributes include being diagnosed with the medical condition, a first set of one or more medications in the set of medications able to be taken by the patient due to the patient experiencing failing to have the adverse reaction to the first set of one or more medications, and a second set of one or more medications in the set of medications not able to be taken by the patient due to the patient experiencing the adverse reaction to the second set of one or more medications;

responsive to the treatment not being feasible for the patient to attempt, mark the treatment as not feasible;

responsive to the treatment being feasible for the patient to attempt, mark the treatment as feasible; and

present, in a graphical user interface of the computing device associated with the medical practitioner, the set of treatments for the patient’s medical condition that the patient has followed and the set of treatments for the patient’s medical condition that the patient has yet to attempt, wherein the presentation further identifies at least one treatment the patient has yet to attempt that is feasible for the patient to attempt and at least one treatment that patient has yet to attempt that would not be feasible for the patient to attempt (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); and

(1) a computer readable storage medium (as described in claim 8) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); (2) a computer readable program (as described in claim 8) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and (3) a computing device (as described in claim 8) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of the generic computer components and functions in claims 1, 8, and 15 are recited at a high-level of generality (i.e., using a generic computing devices and software to analyzing patient medical records, and identify and display treatments associated the patient's medical condition), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
	- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the computer components identified as additional elements claims 1, 8, and 15 (i.e., the data processing system; the at least one processor; the at least one memory comprising instructions; computer-implemented natural language processing logic; the cognitive medical treatment recommendation system; the question answering pipeline logic; the computer readable storage medium; the computer readable program; and the computing device) described in the Prong One analysis of Step 2A above, invokes general-purpose computers to: analyze the patient medical records; identifying patient medical conditions; determine medical treatments associated with the patient medical conditions; and determine treatments that the patient has followed; and
- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the memory comprising instructions; question answering pipeline logic; computer readable storage medium; and computer readable program, described in claims 1, 8, and 15 are tools which are merely used to perform the existing process of analyzing patient medical records and identifying medical information from the analysis, which is a process that is commonly performed by doctors and other medical professionals.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
	- An example of Mere Data Gathering/Mere Data Outputting:
- Presenting offers and gathering statistics, e.g., see OIP Techs., Inc. v/ Amazon.com, Inc. – similarly, the initial step directed to “receiving a request to identify at least one of treatment a patient has yet to attempt that is feasible for the patient to attempt and at least claims 1, 8, and 15, are similarly deemed to be a necessary data gathering/outputting steps.  For example, “receiving the request” to identify the treatments that the patient has followed/has not followed is a necessary initial step before the system can identify the information, so the system knows what information it is looking for.  Likewise, the last step directed to presenting the identified treatments that the patient has followed/has not followed is a necessary, subsequent data outputting step after identifying such treatments, in order for a medical practitioner to receive the results of the analysis of the patient medical records (i.e., the equivalent of saying “display the identified information”).
Thus, the additional elements in dependent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, claims 2-6, 9-13, and 16-20 each recite a similar, additional element directed to presenting some information after identifying and determining it from the patient medical records (e.g., claims 2, 9, and 16 include a final limitation directed to “presenting, in the graphical user interface of the computing device associated with the medical practitioner, the set of treatments for the patient’s medical condition that the patient has followed that controlled the patient’s medical condition”).  However, similar to the analysis of the “presenting” step as an additional elements identified in claims 1, 8, and 15 described above, the addition of ultimately “presenting” the various information that is identified by the analyses in dependent claims 2-6, 9-13, and 16-20 is also deemed to be a necessary outputting step; and amounts to no more than a recitation of: adding insignificant extra-solution activity to the judicial exception (i.e., displaying the information after it is identified and determined in the previous steps). See MPEP §§ 2106.05(g).  Therefore, dependent claims 2-6, 9-13, and 16-20 do not recite additional elements that integrate the judicial exception into a practical application.
claims 1-6, 8-13, and 16-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-6, 8-13, and 16-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims 
Following Step 2B of the Alice/Mayo Test, claims 1-6, 8-13, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1-6, 8-13, and 16-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the 
- Regarding the additional elements of: (1) a data processing system (as described in claim 1); (2) at least one processor (as described in claims 1 and 15); (3) at least one memory comprising instructions (as described in claims 1 and 15); (4) computer-implemented natural language processing logic (as recited in claims 1, 8, and 15); (5) a question answering pipeline logic (as described in claims 1, 8, and 15); (6) a computer readable storage medium (as described in claim 8); (7) a computer readable program (as described in claim 8); and (8) a computing device (as described in claim 8) – In Applicant’s original specification, as filed on December 1, 2017, Applicant discloses that “[t]he cognitive system 100 is implemented on one or more computing devices 104A-D (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art (emphasis added) including buses, storage devices, communication interfaces, and the like) connected to the computer network.” See Applicant’s specification, paragraph [0041].  Further, in paragraph [0086], Applicant discloses that [t]hese computer readable program instructions may be provided to a processor of a general purpose computer (emphasis added), special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks 102.”  This disclosure shows that the computing devices described in claims 1-6, 8-13, and 15-20 may be embodied by a “general purpose computer” or “any other computing device” that is “generally known in the art.”  Thus, the computer devices described in claims 1, 8, and 15 (i.e., the data processing system; the least one processor; the at least one memory comprising instructions; the cognitive medical treatment recommendation system; the computer-implemented natural language processing logic; the question answering pipeline logic; the computer readable storage medium; the computer readable program; and the computing device) are deemed to be elements that courts have recognized as well-understood, routine, and conventional computer components in particular fields. See MPEP § 2106.05(d).
claims 1-6, 8-13, and 15-20 – the following represents an example that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: (1) “receiving the request to identify the treatments the patient has followed/has not followed”; and (2) “presenting” the various information that is identified by the analyses as the final step in in each of claims 1-6, 8-13, and 15-20, are similarly deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere receipt and display of information that is transmitted and received electronically over a network (i.e., transmission and receipt of set of treatments that the patient is determined to (1) have followed/yet to attempt, and (2) be feasible/not feasible for the patient, as recited in independent claims 1, 8, and 15).).  Therefore, the initial “receiving” step described in claims 1, 8, and 15; and the “presenting” steps recited as the final limitation in each of claims 1-6, 8-13, and 15-20 are deemed to be elements that courts have recognized as well-understood, routine, and conventional computer components in particular fields. See id;
	- Performing repetitive calculations, e.g., see Parker v. Flook – similarly the limitation directed to “proving a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of patient electronic medical record data” by executing the question answering pipeline to perform the cognitive steps (i.e., analyzing, identifying, and determine the treatments that the patient has followed/has not followed) is also deemed to be the equivalent of repetitive calculations/determinations.  Applicant has not provided any technical steps for how the cognitive medical treatment recommendation system performs these automated recommendation operations, and thus adding the “question answer pipeline logic” to perform these cognitive steps is the equivalent of reciting a generic software component to achieve an intended outcome of determining a subset of treatments that the patient has yet to attempt and subsets of treatments that are feasible and not feasible for the patient to attempt.
Therefore, the additional elements described in claims 1-6, 8-13, and 15-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1-6, 8-13, and 15-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claim 1-6, 8-13, and 15-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  As such, claims 1-6, 8-13, and 15-20 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Notice to Applicant
Examiner notes that Applicant’s claimed invention is not rejected under 35 U.S.C. §§ 102 or 103.  The following is a statement for reasons for withdrawing the rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 103 that were previously recited in the May 6, 2020 Final Office Action.

Nakamura (Pub. No. US 2013/0006669) teaches a system, method, and program for extracting patient medical information from electronic medical records which includes classifying a treatment result in drug administration information into four ranks, namely, “extremely effective”, “effective” (i.e., determining whether the treatment controlled the patient’s medical condition), “unchanged (no change)” and “ineffective” (i.e., determining (i) whether the treatment failed to control the patient’s medical condition; and (ii) whether the treatment controlled the patient’s medical condition), for each drug, the Nakamura, paragraph [0093].  In Figure 4, Nakamura illustrates a table which includes a columns for: (1) “Treatment Result”, which displays the classifications for whether a drug was ‘effective’ (i.e., presenting treatments which the patient followed that controlled the patient’s medical condition), or ‘ineffective’ (i.e., presenting treatments which the patient followed that failed to control the patient’s medical condition); (2) “Drug ID”, which displays the identification number for a drug that was taken by the patient (i.e., identifying a medication that was utilized in the treatment of a patient).  Further, in paragraph [0097], Nakamura teaches that an index value becomes larger as the treatment result is more effective (more excellent improvement of the symptom is recognized) (i.e., the effectiveness of the treatment result is associated with an improvement of a patient’s symptoms).  However, Nakamura does not teach a system, method, and program, comprising: “determining whether the treatment is feasible for the patient to attempt based on rules and requirements associated with each treatment, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the EMRs of the patient, wherein the patient attributes include: (1) being diagnosed with the medical condition; (2) being in a defined age range; (3) failing to be diagnosed with one or more other specified medical conditions; (4) medications the patient is currently taking; and (5) medications the patient has previously taken but is no longer taking.”

Patwardhan et al. (Pub. No. US 2009/0281835) teaches a system, method, and computer program product for processing and identifying patient-specific information which includes displaying a drop down list for selection of drug names, where the listed therapeutic agents could be highlighted using a color scheme/indication to indicate suitability/unsuitability of a therapeutic agent for medication (i.e., marking a treatment as feasible or not feasible after determining whether the treatment is feasible or not feasible). See Patwardhan, paragraph [0032].  For example, if a patient is allergic to sulpha drugs, the displayed brand name in a drop-down-list would have red indication for co-trimoxazole and green for cephalexin indicating that the former is contra-indicated (i.e., not a feasible option) and the latter may be i.e., a feasible option). Id.  Figure 4, dot 83, depicts such a highlighting-dot positioned in the vicinity of a displayed drug name.  However, Patwardhan does not teach a system, method, and computer program product which “determines whether the treatment is feasible for the patient to attempt based on rules and requirements associated with each treatment, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the EMRs of the patient, wherein the patient attributes include: (1) being diagnosed with the medical condition; (2) being in a defined age range; (3) failing to be diagnosed with one or more other specified medical conditions; (4) medications the patient is currently taking; and (5) medications the patient has previously taken but is no longer taking.”

Bartfeld et al. (Pat. No. US 7,747,454) teaches a system and method for managing patient care, where the system performs processing on the remote server to determining compatibility of the drug with the user’s drug regimen (i.e., determining whether the treatment is feasible for the patient to attempt based on the requirements associated with each treatment), and relays results of the analysis to the user. See Column, 2, lines 50-52.  In column 6, lines 9-13, Bartfeld teaches that [w]hen the drug has been identified and its compatibility with the user’s drug regimen has been determined (i.e., a determination of its feasibility based on medications the patient currently taking), a notification is displayed for the user, who is also informed that he may take the drug (i.e., a determination that the treatment is feasible) or should not take the drug (i.e., a determination that the treatment is not feasible).  However, Bartfeld does not teach a system and method comprising: “determining whether the treatment is feasible for the patient to attempt based on rules and requirements associated with each treatment, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the EMRs of the patient, wherein the patient attributes include: (1) being diagnosed with the medical condition; (2) being in a defined age range; (3) failing to be diagnosed with one or more other specified medical conditions; and (4) medications the patient has previously taken but is no longer taking.”

Tod et al. (Pub. No. WO 2015/054746) teaches a system and method for determining the suitability (i.e., determining the feasibility) of an orthodontic treatment. See Tod, Abstract.  The system determines the suitability of the treatment after positing information queries to a potential patient and receiving responses to the queries. See Tod, paragraph [00037].  At step 218, the system determines the suitability of a treatment as a percentage using assigned weights. See Tod, paragraphs [00049] and [00050].  At step 216, the mobile phone 102 provides a suitability report 700 as shown in Figure 7 (i.e., marking a treatment as feasible or not feasible after determining whether the treatment is feasible or not feasible).  The report 700 includes the determined suitability percentage 702 for the treatment which is a reduced treatment. Id.  As shown in Figure 7a, the percentage 702 is also displayed graphically whereby the determined suitability is proportional to the simplicity of the patient’s case based upon the responses. Id.  However, Tod does not teach a system and method, comprising “determining whether the treatment is feasible for the patient to attempt based on rules and requirements associated with each treatment, wherein the rules and requirements specify criteria to be met by the patient based on patient attributes and historical information identified in the EMRs of the patient, wherein the patient attributes include: (1) being diagnosed with the medical condition; (2) being in a defined age range; (3) failing to be diagnosed with one or more other specified medical conditions; (4) medications the patient is currently taking; and (5) medications the patient has previously taken but is no longer taking.”
José A. Reyes-Ortiz et al., Clinical Decision Support Systems: A Survey of NLP-Based Approaches from Unstructured Data, 2015 26th Int’l Workshop on Database and Expert Systems Applications (DEXA) (2015) generally teaches that clinical decision support systems that are based on natural language processing (NLP) techniques are useful for acquiring assessments and monitory treatments and medications for patient care. See Reyes-Ortiz, at p. 163.  On page 164, Reyes-Ortiz teaches that NLP techniques have been used to process various medical data in electronic health records, including data related to treatment plans.  However, Reyes-Ortiz does not teach software which is capable 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686